DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 4/21/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 1/22/2021 listed below have been reconsidered as indicated:
a)	The objections of claims 7, 11 and 32 are withdrawn in view of the amendments to the claims.

b)	The rejections of claim(s) 4-5, 7, 16-19 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Hao (Molecular Neurodegeneration. 2011. 6:24) are withdrawn because Hao does not teach the second component of the amended claim.

c)	The rejections of claim(s) 4-5, 7, 11, 16-19, 22-23, 26-30 and 32 under 35 U.S.C. 102(a)(2) as being anticipated by Lidgard (US 2017/0121757 A1) are withdrawn because the priority document of Lidgard does not describe isolated or synthetic DNA from zebrafish that is methylated and does not qualify as prior art.

d)	The rejections of claim(s) 4-5, 7, 11, 16-19, 22-23, 26-30 and 32 under 35 U.S.C. 102(a)(2) as being anticipated by Allawi (US 2017/0121704 A1) are withdrawn because the priority document of Allawi does not describe isolated or synthetic DNA from zebrafish that is methylated and does not qualify as prior art.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
This action is made FINAL.

Election/Restrictions
The election of species requirement is withdrawn.
Claim Interpretation
	Claim 4 as amended requires a second component selected from: methylated DNA from a biological sample from a human; a eukaryotic cell from a human; and a biological sample from a human. A “methylated DNA from a biological sample from a human” is interpreted as being limited to DNA from a human biological sample and the DNA is methylated. The claim excludes DNA that is from a PCR reaction or a plasmid preparation, in which the DNA is not methylated. Furthermore, the claim excludes DNA from a human biological sample that is methylated after being removed from the human biological sample, because it does not represent DNA that was methylated within the human biological sample and would not be methylated DNA from a biological sample.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 5, 7, 11, 16, 17, 18, 19, 22, 23, 26-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,822,638 B2.

Claims 5, 7, 11, 16, 17, 18 and 19 are obvious variants of the composition utilized in claim 7 of the ‘638 in view of the remainder of the claims of the ‘638 patent.
Claim 7 of the ‘683 patent is a method encompassed by the full scope of claims 23 and 32. Claim 7 encompasses the use of naturally occurring RASSF1 zebrafish DNA which is inherently methylated and it is mixed with a plasma sample, which inherently contains human DNA. DNA is purified from this mix in the method of claim 7 of the ‘683 patent.
Claims 26, 27, 28, 29 and 30 are obvious variant of the methods utilized in claim 7 of the ‘638 patent in view of the remainder of the claims of the ‘638 patent.

Response to the Remarks regarding the Double Patenting rejections
The Remarks request the rejections be held in abeyance pend allowability of a claim in the pending application (p. 9).
The double patenting rejections over the ‘638 patent have been maintained.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634